Brown, J.
The statute, § 1317 C. A., provides that the judgment shall bear the same rate of interest as the instrument sued upon, not exceeding ten per cent. In entering the judgment upon the journal, let the following appear : “And the damages of the said plaintiff on occasion of the premises having been duly assessed at the sum of four hundred and sixty dollars and six cents, one hundred and ninety-seven dollars and twenty-eight cents of said amount bearing interest at seven per cent, and the balance, two hundred and sixty-two dollars and seventy-eight cents of said sum, bearing interest at ten per cent., over and above his costs, and charges, by him about his suit in this behalf expendedso that when execution shall issue this recital may be endorsed thereon.